Ci ii I Jijsrico                                                                                                  LISA MA],
     CAb ii YN WR1oI II                                                                                     ClERK 012 111E Couiu
                                                                                                                (214)712-3450
ii   PS ((CI S                                                                                           ibec Icrk(2j5 <Ii. ixcourts gOV
     DAVID L. UR(D(PLS
     Mi 11.1 V FRANCIS                                                                                           GAVI.E I 111MM
     DbflbCi ASS. LANG                                                                                   H ilsi Ni 55 A DM IN S IRA I P
     Li iJAI0 iiil ,\N(—VIII (<5                                                                               (214) 7 12-3434
     {<ibii ti NI. Iii I N1i)I{i                                                                       gay Ichumpa5th.txcuurts.gov
     lANA   Myiks                                           Court of ppcaI
     DAVIIJ EVANS                                                                                                  [ASUIMII 1
     DAVI n Li \ S                                 fiftlj itrict of cxa at ThiLLa                               (214)745-1083
     ADA 3i0)WN
                                                          600 COMMERCL SIELiI, Sti i   200
     CR,iG S iP)I)I)Ait I                                                                                         N II (<N (il
      liii Will i ii liii.                                     DAi LAS, TFXAS 75202                  WWW I XCOI IRIS Gb 1/511 ICP)AASI’X
     DAVID J Xci (NCR                                             (214) 712-3400




                                                                   June 30, 2015


             Charles Anthony Williams
             TDCJ No. 1987727
             Middleton Unit
             13055 FM 3522
             Abilene, Tx. 79601


             RE:             Court of Appeals Number:        05-15-00-336/337-CR
                             Trial Court Case Number:        Fl 1-49252/49253-V

             Style: Williams, Charles Anthony
                             V.
                             The State of Texas


                                  -   The case has been submitted and is pending consideration.

                              2.      The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                                      habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                                      information.

                              3.      The Court has no record of an appeal on file in the above referenced name or trial
                                      court number.

                              4.      Enclosed is a copy of the opinion in your appeal.

                              5.      This Court does not appoint counsel

                              6.      Neither the judges nor the staff of this Court can give legal advice. Therefore, you
                                      may wish to contact your attorney; the trial court; or the State Counsel for
                                      Offenders, Texas Department of Criminal Justice, P.O. Box 4005, Huntsville, TX,
                                      77342 for further information or assistance.
    7.    The Court does not have jurisdiction to compel the trial court to provide you with
          free copies of any of your trial court records. This Court does not provide free
          copies of any documents without prepayment of costs. Our charge is S. 10 per page
          payable in advance by cashier’s check or money order.

    8.    Your case has been set for submission on

    9.    Our records reflect that the

x   10.   Enclosed please find the copies you requested. (copie of court’s docket sheet
          enclosed as requested. ) t- Cnst      5

    II.   The cost for the copies you requested is



                                  Respectfully,

                                  Is! Lisa Matz, Clerk of the Court




                                            7